Citation Nr: 0431579	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The record reflects that the veteran had active duty for 
training (ACDUTRA) from August 1974 to December 1974 with 
additional service in the Florida Army National Guard.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.

In November 2002, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
St. Petersburg, Florida RO.  The hearing transcript is on 
file.  

This case was previously before the Board in August 2003.  
The Board granted service connection for a low back 
disability as a result of injury sustained during a period of 
inactive duty training with the Florida Army National Guard.  
The issue of entitlement to service connection for 
hypertension was remanded to the RO for additional 
development including compliance with notification of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The case is 
once more before the Board for appellate consideration.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (a)(2004).

The record shows that the May 2004 letter from the RO to the 
veteran requesting identification of evidence he wished to be 
considered in support of his claim failed to comply with VCAA 
notice requirements cited above.  The RO is advised that 
where the remand orders of the Board or the United States 
Court of Appeals for Veterans Claims (CAVC) are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In November 2002, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
St. Petersburg, Florida RO.  The hearing transcript is on 
file.  The veteran indicated that at final retirement from 
the Guard, he had approximately a total of 22 years of 
service.  The Board notes that in order to assure 
completeness and adequacy of the record, an attempt should be 
made to obtain verification of the veteran's entire period of 
service with the Florida Army National Guard, to include all 
certified periods of ACDUTRA, as well as any outstanding 
service medical records.

To ensure that the duty to assist the veteran in the 
development of his claim has been met and compliance with 
VCAA mandates, the case is REMANDED for the following 
development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  All necessary arrangements should be 
made to obtain verification of the 
veteran's entire period of service with 
the Florida Army National Guard, to 
include all certified periods of ACDUTRA, 
as well as any outstanding service 
medical records. 

3.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim of entitlement to 
service connection for hypertension and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  All necessary development brought 
about by the veteran's response should 
then be conducted and a supplemental 
statement of the case (SSOC) should be 
issued, if necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC. 



		
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





